DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2007/0058055) in view of Nakamura et al. (JP2013-44537).
Re claim 1, Yamaguchi et al. disclose a substrate (401/402) having a plurality of photoelectric conversion elements (403B/403R/403G); a dielectric-stacking layer (406) disposed on the substrate and the  consisting of at least two different dielectric layers (SiO2 and TiO2); a flattening layer (404) disposed on the substrate (401/402), wherein the dielectric-stacking layer has a wedge portion and a flattening portion adjacent to the wedge portion, the wedge portion has a continuously or non-continuously varied thickness, and the flattening portion has a constant thickness (Fig. 5).
Yamaguchi et al. does not disclose wherein the dielectric-stacking layer is disposed between the substrate and the flattening layer.
Nakamura et al. disclose wherein the dielectric-stacking layer (60) is disposed between the substrate (10) and the flattening layer (70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the teachings of Yamaguchi et al. and Nakamura et al. to disposed the flattening layer of Yamaguchi et al. as taught  in 
Re claim 2, Yamaguchi et al. disclose wherein the dielectric-stacking layer comprises alternately stacked first dielectric layers (406a/406c/406e/406g) and second dielectric layers (406b/406d/406f), and a refractive index of each of the first dielectric layers is different from    a refractive index of each of the second dielectric layers ([0115]).
Re claim 3, Yamaguchi et al. disclose wherein    the    refractive index of each of the first dielectric layers is between 2 and 2.5 (TiO2).
Re claim 4, Yamaguchi et al. disclose wherein a material of each of the first dielectric layers comprises titanium dioxide ([0115]).
Re claim 5, Yamaguchi et al. disclose wherein the refractive index of each of the second dielectric layers is between 1.2 and 1.8 (SiO2).
Re claim 6, Yamaguchi et al. disclose wherein a material of each of the second dielectric layers comprises silicon dioxide ([0115]).
Re claim 7, Yamaguchi et al. disclose wherein each of the first dielectric layers in the wedge portion has a continuously  or non- continuously varied thickness, and each of the second dielectric-layers in the wedge portion has a continuously or non-continuously varied thickness (Fig. 5).
Re claim 8, Yamaguchi et al. disclose wherein the wedge portion (406g/406d) gradually thins from a side close to the flattening portion to a. side farther away from the flattening portion.
Re claim 9, Yamaguchi et al. disclose wherein the wedge portion (406e) gradually thickens from a side close to the flattening, portion, to a side farther away from the flattening portion.
Re claim 10, Yamaguchi et al. disclose further comprising: a plurality of light-shielding layers (405) disposed on the dielectric-stacking layer (406) (when flipped the figure upside down).
Re claim 11, Yamaguchi et al. disclose wherein the plurality of light-shielding layers comprises: a first light-shielding layer (405) disposed on the flattening layer (404); at least one second light-shielding layer (405) disposed inside the flattening layer and on the dielectric-stacking layer (406) (Fig. 5).
Re claim 12, Yamaguchi et al. disclose wherein, first light-shielding layer comprises a plurality of first apertures and the at least one second light-shielding layer comprises a plurality of second apertures (abstract).
Re claim 13, Yamaguchi et al. disclose wherein the plurality of first apertures corresponds to the plurality of second apertures.
Re claim 14, Yamaguchi et al. disclose wherein each of the plurality of first apertures corresponds to one of the plurality of photoelectric conversion elements, and each of the plurality of second apertures corresponds to one of the plurality of photoelectric conversion elements ([0010]).
Re claim 20, Yamaguchi et al. disclose wherein the wedge portion surrounds the flattening portion (Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. and Nakamura et al. as applied to claims 1-14 and 20 above, and further in view of the following comments.
Re claim 15-19, Yamaguchi et al. does not clearly disclose dimensions and/or shape of the claimed apertures.
One of ordinary skill in the art would have been led to the recited width, angle and shapes (symmetrical and concentric circles) through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
 In addition, the selection of width, angle and shapes (symmetrical and concentric circles), it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind 
  Note that the specification contains no disclosure of either the critical nature of the claimed width, angle and shapes (symmetrical and concentric circles) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen width, angle and shapes (symmetrical and concentric circles) or upon another variable recited in a claim, the Applicant must show that the chosen width, angle and shapes (symmetrical and concentric circles) are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0240683 A1 disclose a similar configuration with a stack of dielectric layers but does not comprise a varied thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 28, 2021